FIRST DISTRICT COURT OF APPEAL
                  STATE OF FLORIDA
                 _____________________________

                         No. 1D18-2029
                 _____________________________

JUSTIN DAVID LANTZ,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Okaloosa County.
John T. Brown, Judge.

                        February 5, 2019


ROWE, J.

     Around 10:00 p.m. on August 1, 2016, Justin David Lantz
called police because his mother, Robin Susan Lantz, threw him
out of her house. Deputies from the Okaloosa County Sheriff’s
Office responded to the call and found Lantz sitting on the front
porch of the house. After deputies spoke with the mother, she
allowed Lantz to reenter the house to gather his belongings. A
deputy then observed Lantz playing with a lock on a window near
the front door. Deputies saw Lantz exit the house, but they did not
see him leave the property.

    Hours later, between midnight and 1:00 a.m., Zachery
Chumley was driving towards Brooks Bridge on Highway 98 when
he observed a small, blue truck speeding and running red lights.
He testified that there was a carpet hanging out of the bed of the
truck, and he observed a man driving the truck. Chumley saw the
truck go under the bridge and he followed to make sure that an
accident had not occurred. Chumley testified that the truck was
parked at an odd angle, the driver’s side door was open, the interior
lights were on, and the truck bed was down. This sight prompted
Chumley to call 911. Chumley later identified Lantz as the driver
of the truck.

     When the deputies arrived at the bridge, Lantz was standing
in the water below the bridge, having descended a very steep
embankment. One of the deputies spotted an object in the water.
Lantz claimed the object was a shirt that he had taken off. On
closer examination, the deputy determined that the object in the
water was the body of a deceased woman, rolled up in a carpet.
The woman was Lantz’s mother.

     The deputies transported Lantz to a nearby hospital because
Lantz had multiple abrasions on his legs. When a doctor asked
Lantz why he was in the emergency room, Lantz responded that
“he was dumping his mother’s body after he murdered her and was
chased by the police and slid down a bank and into some
barnacles.” Lantz then initiated a conversation with a deputy
while waiting to be interrogated and confessed to the deputy,
“Nobody is going to bond me out. My mom would bond me out, but
I fucking killed her.” And then, while his injuries were being
photographed by a crime scene technician, Lantz asked the
technician if she was single and if she liked murderers.

     An autopsy was performed on the victim. The medical
examiner opined that the victim suffered several blunt force
injuries to the right side of her head, including a broken eye socket
and cheekbone. The victim also showed signs of defensive wounds
to her right hand. The medical examiner testified that the victim
was hit five or six times while she was in a prone position. He
identified a ligature mark around her neck, which was inflicted
while she was lying down. The medical examiner opined that it
would have taken three to five minutes for the victim to die as a
result of strangulation. He concluded that the cause of death was
a combination of strangulation and blunt force injuries to the
victim’s head.

                                 2
    The jury convicted Lantz of first-degree premeditated murder,
and the court sentenced him to life imprisonment without the
possibility of parole. This timely appeal follows.

                             Analysis

     Lantz argues that the trial court abused its discretion by (1)
granting the State’s motion in limine to exclude evidence that the
victim was argumentative when she was intoxicated and that she
was intoxicated at the time of her death, (2) denying Lantz’s
request for a special jury instruction on premeditation, and (3)
denying his motion for a judgment of acquittal. Finding no error
by the trial court, we affirm.

                         Motion in Limine

     A trial court’s ruling on the admissibility of evidence is
reviewed for an abuse of discretion. McCray v. State, 919 So. 2d
647, 649 (Fla. 1st DCA 2006). The court’s discretion is limited by
the evidence code and applicable case law. Id.

     Before trial, the State filed a motion in limine to exclude
evidence of the victim’s intoxication at the time of her death and
the victim’s reputation for being argumentative while intoxicated.
Defense counsel argued that the evidence was relevant because
Lantz’s defense was that he killed his mother after she provoked
him. The trial court granted the State’s motion. Lantz argues that
the exclusion of the evidence concerning the victim’s intoxication
and belligerence when intoxicated deprived him of the right to
present a defense to the charge against him.

     Evidence of a person’s character is usually inadmissible to
prove that the person acted a certain way on a particular occasion.
Savage v. State, 99 So. 3d 1001, 1002-03 (Fla. 1st DCA 2012). But
where a defendant asserts that he acted in self-defense or there is
doubt about who was the first aggressor, evidence of the victim’s
aggressive character may be admitted to show that the victim
acted in conformance with that character trait at the time of crime.
Id.; Dupree v. State, 615 So. 2d 713, 720 (Fla. 1st DCA 1993) (“[W]e
have found no Florida case in which aggressive character evidence

                                 3
was allowed without evidence as well of self-defense or doubt
regarding who was the first aggressor.”). Here, Lantz never
argued that he acted in self-defense or that the victim was the first
aggressor. Thus, the evidence regarding the victim’s reputation
for being aggressive while intoxicated and her intoxication on the
night of her death was properly excluded by the trial court.

     Despite the fact that the evidence was properly excluded
under the evidence code, Lantz, relying on the decision in Curtis v.
State, 876 So. 2d 13 (Fla. 1st DCA 2004), argues that his
constitutional right to a fair trial was violated by the exclusion of
the evidence. Because Lantz did not present this argument to the
trial court, it is not preserved for appellate review. Archer v.
State, 613 So. 2d 446, 448 (Fla. 1993) (“For an issue to be preserved
for appeal, . . . it ‘must be presented to the lower court and the
specific legal argument or ground to be argued on appeal must be
part of that presentation if it is to be considered preserved.’”)
(quoting Tillman v. State, 471 So. 2d 32, 35 (Fla. 1985)). Even if
the issue had been preserved, Lantz’s argument is without merit.

     In Curtis, the Court concluded that evidence of a confession by
a third party that he shot the victim was not admissible under any
exception to the hearsay rule. However, the Court found evidence
of the third-party confession should have been admitted because
the exclusion of such evidence violated the defendant’s
constitutional right to a fair trial. Id. at 19 (“[T]he courts must
also consider the constitutional effect of excluding evidence in a
criminal trial. In some cases, judges have a duty to admit evidence
that does not fit neatly within the confines of the Evidence Code in
order to protect the defendant’s rights to a fair trial.”).

     The facts of this case are distinguishable from Curtis. The
exclusion of evidence of the victim’s intoxication and reputation
does not present the same constitutional concerns as the exclusion
of a confession to a crime by a third party. See Reynolds v. State,
934 So. 2d 1128, 1144 (Fla. 2006) (declining to extend the rationale
in Curtis to the trial court’s exclusion of hearsay statements from
a third party that did not amount to a confession). Further, the
holding in Curtis has not been extended by this Court or any other
Florida court beyond the context of confessions. We decline to
extend its holding here.

                                 4
                         Jury Instruction

     Lantz next argues that the trial court erred by not granting
his request for modification of the standard jury instruction on
premeditated homicide. We review a trial court’s decision to give
or withhold a jury instruction for an abuse of discretion. Kervin v.
State, 195 So. 3d 1181, 1182 (Fla. 1st DCA 2016).

   A portion of the standard jury instruction on premeditated
homicide provides:

      “Killing with premeditation” is killing after
      consciously deciding to do so. The decision must be
      present in the mind at the time of the killing. The law
      does not fix the exact period of time that must pass
      between the formation of the premeditated intent to
      kill and the killing. The period of time must be long
      enough to allow reflection by the defendant. The
      premeditated intent to kill must be formed before the
      killing.

Fla. Std. Jury Instr. (Crim.) 7.2. Lantz asked the trial court to
replace the sentence “The decision must be present in the mind at
the time of the killing,” with the following language:

      Premeditated design is more than mere intent to kill.
      It is a fully formed and conscious purpose to take
      human life formed upon reflection and deliberation
      and entertained in the mind both before and at the
      time of the homicide.

Lantz argued that his proposed instruction provided a better
definition of the state of mind required for first-degree murder
than the standard jury instruction.

     To be entitled to a special jury instruction, a defendant must
demonstrate that (1) the special instruction is supported by the
evidence, (2) the standard instruction does not adequately cover
the theory of defense, and (3) the special instruction is a correct
statement of the law and not misleading or confusing. Stephens v.

                                 5
State, 787 So. 2d 747, 756 (Fla. 2001); Peterson v. State, 24 So. 3d
686, 689 (Fla. 2d DCA 2009). Here, Lantz failed to establish that
the standard jury instruction did not cover his theory of defense.
Lantz argued that his proposed instruction was a better statement
of the law but did not explain why or how the definition of
premeditation in the standard jury instruction was insufficient.
Because the definition of premeditation in the standard jury
instruction was sufficient, the trial court properly denied the
request for a special jury instruction. See Coday v. State, 946 So.
2d 988, 995 (Fla. 2006).

                      Judgment of Acquittal

    Finally, Lantz argues that the trial court erred by denying his
motion for judgment of acquittal because the State failed to prove
premeditation. A trial court’s ruling on a motion for judgment of
acquittal is reviewed de novo. Jacobson v. State, 248 So. 3d 286,
288 (Fla. 1st DCA 2018). If the State has presented competent
evidence to establish every element of the crime, then judgment of
acquittal is improper. Id.

      The supreme court has defined premeditation as:

      [M]ore than a mere intent to kill; it is a fully formed
      conscious purpose to kill. Premeditation may be
      formed in a moment and need only exist for such a
      time as will allow the accused to be conscious of the
      nature of the act he is about to commit and the
      probable result of that act. Premeditation can be
      shown by circumstantial evidence.

Glover v. State, 226 So. 3d 795, 805–06 (Fla. 2017) (quoting
Morrison v. State, 818 So. 2d 432, 452 (Fla. 2002)). Premeditation
may be established by circumstantial evidence, including “the
nature of the weapon used, the presence or absence of adequate
provocation, previous difficulties between the parties, the manner
in which the homicide was committed, and the nature and manner
of the wounds inflicted.” Id. (quoting Sochor v. State, 619 So. 2d
285, 288 (Fla. 1993)); see also Twilegar v. State, 42 So. 3d 177, 190
(Fla. 2010) (holding that premeditation may be established by
circumstantial evidence).

                                 6
     Here, the State presented competent, substantial evidence
that Lantz acted with premeditation when he murdered his
mother. Hours before the murder, his mother and Lantz were
engaged in a dispute that required police intervention. Lantz was
seen manipulating a lock on one of the front windows of his
mother’s house before he was escorted from the property by the
police. A few hours after this confrontation, a witness saw Lantz
driving in an erratic manner towards Brooks Bridge. When Lantz
was approached by the police, he was standing at the water’s edge.
Officers observed the body of Lantz’s mother floating in the water,
wrapped in a carpet, a short distance from where Lantz stood.

     The medical testimony established that the victim was lying
down when she was hit at least five or six times. The blunt force
of the blows fractured the victim’s right eye socket and cheekbone.
In an attempt to protect her head, the victim suffered defensive
wounds to her hand. During the fight, the victim was placed in a
chokehold. The medical evidence demonstrated that the victim
was strangled while she was lying down. The medical examiner
opined that it took three to five minutes before the victim
succumbed to the strangulation.

     Additionally, the State presented Lantz’s own incriminating
statements to the jury. Lantz admitted to an emergency room
doctor that he had murdered his mother and dumped her body, he
confessed to a deputy that he killed his mother, and he referred to
himself as a murderer when speaking to a crime scene technician.

     Based on the dispute between Lantz and the victim hours
before the murder, the manipulation of the window lock, the
vicious nature of the attack, the prolonged strangulation, the
supine position of the victim during the attack, and Lantz’s
incriminating statements when he was apprehended, the evidence
was sufficient for the jury to conclude that Lantz acted with
premeditation when he murdered his mother. The trial court did
not err in denying Lantz’s motion for judgment of acquittal.

    Because Lantz failed to demonstrate any error by the trial
court, his conviction and sentence for first-degree murder are
AFFIRMED.

                                7
RAY and OSTERHAUS, JJ., concur.

                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, and Kevin Steiger, Assistant
Public Defender, Tallahassee, for Appellant.

Ashley B. Moody, Attorney General, and Steven E. Woods,
Assistant Attorney General, Tallahassee, for Appellee.




                              8